Exhibit 10.1

2014 OMNIBUS STOCK AND PERFORMANCE INCENTIVE PLAN OF CONOCOPHILLIPS

(As Established Effective May 13, 2014)

RECITALS

ConocoPhillips, a Delaware Corporation (the “Company”), has established and
maintained the 2011 Omnibus Stock and Performance Incentive Plan of
ConocoPhillips, effective May 11, 2011 (together with other stock incentive
plans established and maintained by ConocoPhillips or its subsidiaries or
predecessors under which compensatory awards are outstanding or under which
shares have been reserved but not yet used, such plans being set forth in the
definition in Section 3 as the “Prior Plans”).

Effective May 13, 2014, upon shareholder approval, ConocoPhillips hereby
establishes the 2014 Omnibus Stock and Performance Incentive Plan of
ConocoPhillips (the “Plan”). As of the effective date of the Plan, (i) any
shares of common stock, par value $.01 per share, of ConocoPhillips (“Common
Stock”) available for future awards under the Prior Plans and (ii) any shares of
Common Stock represented by awards granted under the Prior Plans that are
forfeited, expire, or are canceled without delivery of shares of Common Stock or
which result in the forfeiture of shares of Common Stock back to the Company
shall be available for Awards under the Plan and no new awards shall be granted
under the Prior Plans.

 

1.

Plan. The Plan is adopted by the Company to reward certain employees and
nonemployee directors of the Company and its Subsidiaries (as defined below) by
providing for certain cash benefits and by enabling them to acquire shares of
Common Stock.

 

2.

Objectives. The purpose of the Plan is to further the interests of the Company,
its Subsidiaries, and its shareholders by providing incentives in the form of
Awards (as defined below) to employees and nonemployee directors who can
contribute materially to the success and profitability of the Company and its
Subsidiaries. Such Awards will recognize and reward outstanding performances and
individual contributions and give participants in the Plan an interest in the
Company parallel to that of the shareholders, thus enhancing the proprietary and
personal interest of such participants in the Company’s continued success and
progress. This Plan will also enable the Company and its Subsidiaries to attract
and retain such employees and directors.

 

3.

Definitions. As used herein, the terms set forth below shall have the following
respective meanings:

“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with the Company.

“Award” means an Employee Award or a Director Award.

“Award Agreement” means one or more Employee Award Agreements or Director Award
Agreements.

“Board” means the Board of Directors of the Company.

“Cash Award” means an award denominated in cash.

“Change of Control” is defined in Attachment A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee or any committee designated
pursuant to Section 7.

“Compensation Committee” means the Human Resources and Compensation Committee of
the Board or any successor committee of the Board that is designated by the
Board to administer certain portions of the Plan.

“Director” means an individual serving as a member of the Board.

“Director Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award, or Performance Award, whether granted singly, in combination,
or in tandem, to a Participant who is a Nonemployee Director pursuant to such
applicable terms, conditions, and limitations as may be established in order to
fulfill the objectives of the Plan.

“Director Award Agreement” means one or more agreements between the Company and
a Nonemployee Director setting forth the terms, conditions, and limitations
applicable to a Director Award.

“Dividend Equivalents” means, with respect to Restricted Stock Units or shares
of Restricted Stock that are to be issued at the end of the Restriction Period,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to shareholders of record during the
Restriction Period on a like number of shares of Common Stock.

“Employee” means an employee of the Company or any of its Subsidiaries or an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and is expected to become such an employee within the following six
months.

“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award, or
Performance Award, whether granted singly, in combination, or in tandem, to an
Employee pursuant to such applicable terms, conditions, and limitations
(including treatment as a Performance Award) as may be established in order to
fulfill the objectives of the Plan.

“Employee Award Agreement” means one or more agreements between the Company and
an Employee setting forth the terms, conditions, and limitations applicable to
an Employee Award.

 

 



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) (A) if shares of Common Stock are listed on a national securities exchange,
the mean between the highest and lowest sales price per share of the Common
Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, or, at the discretion
of the Committee, the price prevailing on the exchange at the relevant time (as
determined under procedures established by the Committee), (B) if the Common
Stock is not so listed but is publicly traded, the mean between the closing bid
and asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by Pink OTC Markets Inc., or (C) if shares of Common Stock are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose in accordance with the requirements of
section 409A of the Code, or (ii) if applicable and taking into account the
requirements of section 409A of the Code, the price per share as determined in
accordance with the terms, conditions, and limitations set forth in an Award
Agreement, or (iii) if applicable and taking into account the requirements of
section 409A of the Code, the price per share as determined in accordance with
the procedures of a third party administrator retained by the Company to
administer the Plan and as approved by the Committee.

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the Grant Date of the original
award.

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in section 422 of the Code.

“Nonemployee Director” means an individual serving as a member of the Board who
is not an Employee.

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which right may be an Incentive Stock Option or a
Nonqualified Stock Option.

“Participant” means an Employee or a Director to whom an Award has been granted
under this Plan.

“Performance Award” means an award made pursuant to this Plan that is subject to
the attainment of one or more Performance Goals.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Prior Plans” means the following plans:

 

  1.

1986 Stock Plan of Phillips Petroleum Company

  2.

1990 Stock Plan of Phillips Petroleum Company

  3.

Annual Incentive Compensation Plan of Phillips Petroleum Company

  4.

Incentive Compensation Plan of Phillips Petroleum Company

  5.

Omnibus Securities Plan of Phillips Petroleum Company

  6.

Phillips Petroleum Company Stock Plan for Non-Employee Directors

  7.

2002 Omnibus Securities Plan of Phillips Petroleum Company

  8.

Burlington Resources Inc. 1993 Stock Incentive Plan

  9.

Burlington Resources Inc. 1997 Stock Incentive Plan

  10.

Burlington Resources Inc. 2000 Stock Option Plan for Non-Employee Directors

  11.

Burlington Resources Inc. 2002 Stock Incentive Plan

  12.

1998 Stock and Performance Incentive Plan of ConocoPhillips

  13.

1998 Key Employee Stock Performance Plan of ConocoPhillips

  14.

2004 Omnibus Stock and Performance Incentive Plan of ConocoPhillips

  15.

2009 Omnibus Stock and Performance Incentive Plan of ConocoPhillips

  16.

2011 Omnibus Stock and Performance Incentive Plan of ConocoPhillips

“Qualified Performance Award” means a Performance Award intended to qualify as
qualified performance-based compensation under section 162(m) of the Code, as
provided in Section 8(a)(v)(B).

“Restricted Stock” means any shares of Common Stock that are restricted or
subject to forfeiture provisions.

“Restricted Stock Unit” means a Stock Unit that is restricted or subject to
forfeiture provisions.

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to such Award is no longer restricted or
subject to forfeiture provisions.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.

“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock or Restricted Stock Units.

“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted

 

 



--------------------------------------------------------------------------------

to a vote of the shareholders of such corporation, (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital, or profits interests (whether in the form of partnership
interests, membership interests or otherwise), and (iii) any other corporation,
partnership or other entity that is a “subsidiary” of the Company within the
meaning of Rule 405 promulgated by the Securities and Exchange Commission under
the Securities Act of 1933, as amended.

“Ten Percent Shareholder” means a person owning shares possessing more than ten
percent of the total combined voting power of all classes of shares of the
Company, any subsidiary corporation (within the meaning of section 424(f) of the
Code), or parent corporation (within the meaning of section 424(e) of the Code).

 

4.

Eligibility.

 

  a.

Employees. All Employees are eligible for the grant of Employee Awards under
this Plan in the discretion of the Committee.

 

  b.

Directors. Nonemployee Directors are eligible for the grant of Director Awards
under this Plan.

 

5.

Common Stock Available for Awards. Subject to the provisions of Section 17
hereof, no Award shall be granted if it shall result in the aggregate number of
shares of Common Stock issued under this Plan plus the number of shares of
Common Stock covered by or subject to Awards then outstanding under this Plan or
any Prior Plan (after giving effect to the grant of the Award in question) to
exceed 79,000,000. No more than 40,000,000 shares of Common Stock shall be
available for Incentive Stock Options. All such share limits in this Section 5
are inclusive of any Awards under Prior Plans which remain outstanding at the
date the Plan becomes effective.

The number of shares of Common Stock that are the subject of Awards under this
Plan or the Prior Plans that are forfeited or terminated, expire unexercised,
are settled in cash in lieu of Common Stock, or in a manner such that all or
some of the shares covered by an Award are not issued to a Participant or are
exchanged for Awards that do not involve Common Stock, shall again immediately
become available for Awards hereunder. If the Grant Price or other purchase
price of any Option or other Award granted under the Plan or the Prior Plans is
satisfied by tendering shares of Common Stock to the Company or by forfeiture or
cancellation of a portion of the Option or other Award, or if the tax
withholding obligation resulting from the settlement of any such Option or other
Award is satisfied by tendering or withholding shares of Common Stock or by
forfeiture or cancellation of a portion of the Option or other Award, only the
number of shares of Common Stock issued net of the shares of Common Stock
tendered, withheld, forfeited, or cancelled shall be deemed delivered for
purposes of determining usage of shares against the maximum number of shares of
Common Stock available for delivery under the Plan or any sublimit set forth
above. Shares of Common Stock delivered under the Plan as an Award or in
settlement of an Award issued or made (a) upon the assumption, substitution,
conversion, or replacement of outstanding awards under a plan or arrangement of
an entity acquired in a merger or other acquisition or (b) as a post-transaction
grant under such a plan or arrangement of an acquired entity shall not reduce or
be counted against the maximum number of shares of Common Stock available for
delivery under the Plan, to the extent that the exemption for transactions in
connection with mergers and acquisitions from the shareholder approval
requirements of the New York Stock Exchange (or, if Common Stock is not
principally traded on the New York Stock Exchange at such time, the securities
exchange on which Common Stock is principally traded, if any) for equity
compensation plans applies. The Committee may from time to time adopt and
observe such rules and procedures concerning the counting of shares against the
Plan maximum or any sublimit as it may deem appropriate, including rules more
restrictive than those set forth above to the extent necessary to satisfy the
requirements of any national stock exchange on which the Common Stock is listed
or any applicable regulatory requirement. The Board and the appropriate officers
of the Company are authorized to take from time to time whatever actions are
necessary, and to file any required documents with governmental authorities,
stock exchanges, and transaction reporting systems, to ensure that shares of
Common Stock are available for issuance pursuant to Awards.

 

6.

Administration.

 

  a.

This Plan shall be administered by the Committee, except as otherwise provided
herein.

 

  b.

Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to interpret and administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations, and guidelines for carrying out this Plan as it may deem
necessary or proper. The Committee may correct any defect or supply any omission
or reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee in the interpretation and administration
of this Plan shall lie within its sole and absolute discretion and shall be
final, conclusive, and binding on all parties concerned.

 

  c.

No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Section 7 of this Plan
shall be liable for anything done or omitted to be done by him or her, by any
member of the Committee, or by any officer of the Company in connection with the
performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

  d.

Subject to Section 8(a)(v)(B), the Board shall have the same powers, duties, and
authority to administer the Plan with respect to Director Awards as the
Committee retains with respect to Employee Awards.

 

  e.

No Option or Stock Appreciation Right may be repriced, replaced, or regranted
through cancellation or modified without shareholder approval (except as
contemplated in Section 17 of this Plan), if the effect would be to reduce the
exercise price for the shares underlying such Option or Stock Appreciation
Right.

 

7.

Delegation of Authority. Following the authorization of a pool of cash or shares
of Common Stock to be available for Awards, the Board or the Committee may
authorize a committee of one or more members of the Board, or one or more
officers of the Company, to grant individual Employee Awards from such pool
pursuant to such conditions or limitations as the Board or the Committee may
establish consistent with section 157(c) of the Delaware General Corporation
Law, if applicable. The Committee may delegate to the Chief Executive Officer
and to other employees of the Company its administrative duties under this Plan
(excluding its granting authority) pursuant to such conditions or limitations as
the Committee may establish. The Committee may engage or authorize the
engagement of a third party administrator to carry out administrative functions
under the Plan.

 

 



--------------------------------------------------------------------------------

8.

Employee Awards.

 

  a.

The Committee shall determine the type or types of Employee Awards to be made
under this Plan and shall designate from time to time the Employees who are to
be the recipients of such Awards. Each Employee Award may, in the discretion of
the Committee, be embodied in an Employee Award Agreement, which shall contain
such terms, conditions, and limitations as shall be determined by the Committee
in its sole discretion and, if required by the Committee, shall be signed by the
Participant to whom the Employee Award is granted and signed for and on behalf
of the Company. Employee Awards may consist of those listed in this Section 8(a)
and may be granted singly, in combination, or in tandem. Employee Awards may
also be granted in combination or in tandem with, in replacement of (subject to
the last sentence of Section 15), or as alternatives to, grants or rights under
this Plan or any other employee plan of the Company or any of its Subsidiaries,
including the plan of any acquired entity. Subject to the immediately following
Clauses i. and ii., an Employee Award may provide for the grant or issuance of
additional, replacement, or alternative Employee Awards upon the occurrence of
specified events, including the exercise of the original Employee Award granted
to a Participant. All or part of an Employee Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, items referenced in Clause v. below, and other
comparable measurements of performance. Upon the termination of employment by a
Participant who is an Employee, any unexercised, deferred, unvested, or unpaid
Employee Awards shall be treated as set forth in the applicable Employee Award
Agreement or as otherwise specified by the Committee. Notwithstanding the
foregoing, any Award that constitutes a “stock right” within the meaning of
section 409A of the Code shall only be granted to Participants with respect to
whom the Company is an “eligible issuer of service recipient stock” under
Section 409A of the Code.

 

  i.

Options. An Employee Award may be in the form of an Option, which may be an
Incentive Stock Option or a Nonqualified Stock Option. The Grant Price of an
Option shall be not less than the Fair Market Value of the Common Stock subject
to such Option on the Grant Date, provided that in the case of an Incentive
Stock Option granted to a Ten Percent Shareholder, the Grant Price shall be no
less than 110 percent of the Fair Market Value of the Common Stock subject to
such Option on the Grant Date. The term of the Option shall extend no more than
10 years after the Grant Date, provided that in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder, the term shall extend no more than
five years after the Grant Date. Options may not include provisions that
“reload” the Option upon exercise. Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any Options awarded to
Employees pursuant to this Plan, including the Grant Price, the term of the
Options, the number of shares subject to the Option, and the date or dates upon
which they become exercisable, shall be determined by the Committee.

 

  ii.

Stock Appreciation Rights. An Employee Award may be in the form of an SAR. On
the Grant Date, the Grant Price of an SAR shall be not less than the Fair Market
Value of the Common Stock subject to such SAR. The holder of an SAR granted in
tandem with an Option may elect to exercise either the Option or the SAR, but
not both. The exercise period for an SAR shall extend no more than 10 years
after the Grant Date. SARs may not include provisions that “reload” the SAR upon
exercise. Subject to the foregoing provisions, the terms, conditions, and
limitations applicable to any SARs awarded to Employees pursuant to this Plan,
including the Grant Price, the term of any SARs, and the date or dates upon
which they become exercisable, shall be determined by the Committee.

 

  iii.

Stock Awards. An Employee Award may be in the form of a Stock Award. The terms,
conditions, and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee, subject to the limitations set
forth below. Any Stock Award which is not a Performance Award shall have a
minimum Restriction Period of three years from the Grant Date, provided that
(i) the Committee may provide for earlier vesting upon a termination of
employment by reason of death, disability, layoff, retirement, or Change of
Control, and (ii) such three-year minimum Restriction Period shall not apply to
a Stock Award that is granted in lieu of salary or bonus.

 

  iv.

Cash Awards. An Employee Award may be in the form of a Cash Award. The terms,
conditions, and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.

 

  v.

Performance Awards. Without limiting the type or number of Employee Awards that
may be made under the other provisions of this Plan, an Employee Award may be in
the form of a Performance Award. The terms, conditions, and limitations
applicable to any Performance Awards granted to Participants pursuant to this
Plan shall be determined by the Committee, subject to the limitations set forth
below. Any Stock Award granted as an Employee Award which is a Performance Award
shall have a minimum Restriction Period of one year from the Grant Date,
provided that the Committee may provide for earlier vesting upon a termination
of employment by reason of death, disability, or Change of Control, or with
respect to Performance Awards that are not Qualified Performance Awards, upon a
termination of employment by reason of layoff or retirement. The Committee shall
set Performance Goals in its discretion which, depending on the extent to which
they are met, will determine the value and/or amount of Performance Awards that
will be paid out to the Participant and/or the portion of an Award that may be
exercised.

 

  A.

Nonqualified Performance Awards. Performance Awards granted to Employees that
are not intended to be Qualified Performance Awards, or that are Options or
SARs, shall be based on achievement of such goals and be subject to such terms,
conditions, and restrictions as the Committee or its delegate shall determine.

 

  B.

Qualified Performance Awards. Qualified Performance Awards granted to Employees
under the Plan shall be paid, vested, or otherwise deliverable solely on account
of the attainment of one or more pre-established, objective Performance Goals
established by the Compensation Committee. Such a Performance Goal may be based
on one or more business criteria that apply to the Employee, one or more
business units, divisions, or sectors of the Company, or the Company as a whole,
and if so desired by the Compensation Committee, by comparison with a peer group
of companies. A Performance Goal may include one or more of the following:
Increased revenue; Net income measures (including but not limited to income
after capital costs and income before or after taxes); Stock price measures
(including but not limited to growth measures and total shareholder return);
Market share; Earnings per share (actual or targeted growth); Earnings before
interest, taxes, depreciation, and amortization (“EBITDA”); Economic value added
(“EVA®”); Cash flow measures (including but not limited to net cash flow and net
cash flow before financing activities); Return measures (including but not
limited to return on equity, return on average assets, return on capital,
risk-adjusted return on capital, return on investors’ capital, and return on
average equity); Operating measures (including operating income, funds from
operations, cash from operations, after-tax operating income, sales volumes,
production volumes, and production efficiency); Expense measures (including but
not limited to finding and development costs, overhead cost, and general and
administrative expense); Margins; Shareholder value; Total shareholder return;
Reserve addition; Proceeds from dispositions; Production volumes; Refinery runs;
Reserve replacement ratio; Refinery utilizations; Total market value; and
corporate value measures which may be objectively determined (including ethics
compliance, environmental, and safety).

 

 



--------------------------------------------------------------------------------

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of the Plan to conform with the standards of section 162(m) of the
Code and Treasury Regulation §1.162-27(e)(2)(i), as to grants to those Employees
whose compensation is, or is likely to be, subject to section 162(m) of the
Code, and the Compensation Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals for Qualified
Performance Awards, the Compensation Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions, and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Compensation Committee.

 

  b.

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Employee Awards made hereunder:

 

  i.

no Participant may be granted, during any calendar year, Employee Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for or in respect of more than
5,000,000 shares of Common Stock;

 

  ii.

no Participant may be granted, during any calendar year, Stock Awards (including
Stock Awards that are granted as Performance Awards) covering or relating to
more than 4,000,000 shares of Common Stock (the limitation set forth in this
clause (ii), together with the limitation set forth in clause (i) above, being
hereinafter collectively referred to as the “Stock Based Awards Limitations”);
and

 

  iii.

no Participant may be paid an Employee Award consisting of cash (including Cash
Awards that are granted as Performance Awards) during any calendar year in
excess of $10,000,000.

 

9.

Director Awards.

 

  a.

The Board may grant Director Awards to Nonemployee Directors of the Company from
time to time in accordance with this Section 9. Director Awards may consist of
those listed in this Section 9 and may be granted singly, in combination, or in
tandem. Each Director Award may, in the discretion of the Board, be embodied in
a Director Award Agreement, which shall contain such terms, conditions, and
limitations as shall be determined by the Board in its sole discretion and, if
required by the Board, shall be signed by the Participant to whom the Director
Award is granted and signed for and on behalf of the Company.

 

  i.

Options. A Director Award may be in the form of an Option; provided that Options
granted as Director Awards are not Incentive Stock Options. The Grant Price of
an Option shall be not less than the Fair Market Value of the Common Stock
subject to such Option on the Grant Date. In no event shall the term of the
Option extend more than 10 years after the Grant Date. Options may not include
provisions that “reload” the option upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any Options
awarded to Participants pursuant to this Section 9, including the Grant Price,
the term of the Options, the number of shares subject to the Option and the date
or dates upon which they become exercisable, shall be determined by the Board.

 

  ii.

Stock Appreciation Rights. A Director Award may be in the form of an SAR. On the
Grant Date, the Grant Price of an SAR shall be not less than the Fair Market
Value of the Common Stock subject to such SAR. The holder of an SAR granted in
tandem with an Option may elect to exercise either the Option or the SAR, but
not both. The exercise period for an SAR shall extend no more than 10 years
after the Grant Date. SARs may not include provisions that “reload” the SAR upon
exercise. Subject to the foregoing provisions, the terms, conditions, and
limitations applicable to any SARs awarded to Directors pursuant to this Plan,
including the Grant Price, the term of any SARs, and the date or dates upon
which they become exercisable, shall be determined by the Board.

 

  iii.

Stock Awards. A Director Award may be in the form of a Stock Award. Any terms,
conditions, and limitations applicable to any Stock Awards granted to a
Nonemployee Director pursuant to this Plan, including but not limited to rights
to Dividend Equivalents, shall be determined by the Board.

 

  iv.

Performance Awards. Without limiting the type or number of Director Awards that
may be made under the other provisions of this Plan, a Director Award may be in
the form of a Performance Award. Any additional terms, conditions, and
limitations applicable to any Performance Awards granted to a Nonemployee
Director pursuant to this Plan shall be determined by the Board. The Board shall
set Performance Goals in its discretion which, depending on the extent to which
they are met, will determine the value and/or amount of Performance Awards that
will be paid out to the Nonemployee Director.

 

  b.

Notwithstanding anything to the contrary contained in this Plan the following
limitations shall apply to any Director Awards made hereunder:

 

  i.

no Participant may be granted, during any fiscal year, Director Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for or in respect of more than 60,000
shares of Common Stock; and

 

  ii.

no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 15,000 shares of Common
Stock.

 

  c.

Subject to Section 15, at the discretion of the Board, Director Awards may be
settled by a cash payment in an amount that the Board shall determine in its
sole discretion is equal to the fair market value of such Director Awards
(which, in the case of Option or SARs, may be the excess, if any, of the Fair
Market Value of the Common Stock subject to such Award over Grant Price of such
Award).

 

  d.

Each Nonemployee Director may have the option to elect to receive shares of
Common Stock, including Restricted Stock or Restricted Stock Units, as
prescribed by the Board, in lieu of all or part of the compensation otherwise
payable by the Company to such Nonemployee Director.

 

10.

Change of Control. Notwithstanding any other provisions of the Plan, including
Sections 8 and 9 hereof, and unless otherwise expressly provided in the
applicable Award Agreement or in any deferral election agreement, in the event
of a Change of Control during a Participant’s employment (or service as a
Nonemployee Director) with the Company or one of its Subsidiaries, followed by
the termination of employment of such Participant (or separation from service of
such Nonemployee Director), (i) each Award granted under this Plan to the
Participant shall become immediately vested and fully exercisable and any
restrictions applicable to the Award shall lapse and (ii) if the Award is an
Option or SAR, shall remain exercisable until the expiration of the term of the

 

 



--------------------------------------------------------------------------------

 

Award or, if the Participant should die before the expiration of the term of the
Award and the Award is an Incentive Stock Option, until the earlier of (a) the
expiration of the term of the Incentive Stock Option or (b) two (2) years
following the date of the Participant’s death; provided, however, that with
respect to any Stock Unit or Restricted Stock Unit or other Award that
constitutes a “nonqualified deferred compensation plan” within the meaning of
section 409A of the Code, the timing of settlement of such Stock Unit or
Restricted Stock Unit or other Award pursuant to this Section 10 shall, subject
to Section 23, be in accordance with the settlement terms set forth in the
applicable Award Agreement if such Change of Control constitutes a “change in
the ownership of the corporation,” a “change in effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of section 409A(a)(2)(A)(v) of
the Code.

 

11.

Non-United States Participants. The Committee may grant awards to persons
outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures, and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.

 

12.

Payment of Awards.

 

  a.

General. Payment made to a Participant pursuant to an Award may be made in the
form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, in the case of Common
Stock, restrictions on transfer and forfeiture provisions. If such payment is
made in the form of Restricted Stock, the Committee shall specify whether the
underlying shares are to be issued at the beginning or end of the Restriction
Period. In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto.

 

  b.

Deferral. With the approval of the Committee and in a manner which is intended
to either (i) comply with section 409A of the Code or (ii) not cause an Award to
become subject to section 409A of the Code, amounts payable in respect of Awards
may be deferred and paid either in the form of installments or as a lump-sum
payment. The Committee may permit selected Participants to elect to defer
payments of some or all types of Awards or any other compensation otherwise
payable by the Company in accordance with procedures or a plan, program, or
other arrangement established by the Company or a Subsidiary in a manner which
is intended to either (i) comply with section 409A of the Code or (ii) not cause
an Award to become subject to section 409A of the Code, and may provide that
such deferred compensation may be payable in shares of Common Stock. Any
deferred payment pursuant to an Award, whether elected by the Participant or
specified by the Award Agreement or the terms of the Award or by the Committee,
may be forfeited if and to the extent that the Award Agreement or the terms of
the Award so provide.

 

  c.

Dividends, Earnings, and Interest. Rights to dividends or Dividend Equivalents
may be extended to and made part of any Stock Award, subject to such terms,
conditions, and restrictions as the Committee may establish. The Committee may
also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and Dividend Equivalents for Stock Awards. No
dividends or Dividend Equivalents may be paid in respect of any unearned
Performance Award, provided that, in the discretion of the Committee, dividends
or Dividend Equivalents may be accrued or reinvested in additional Performance
Awards and paid or settled at the time that the underlying Performance Award is
settled.

 

  d.

Substitution of Awards. Subject to Sections 15 and 17, at the discretion of the
Committee, a Participant who is an Employee may be offered an election to
substitute an Employee Award for another Employee Award or Employee Awards of
the same or different type, provided that, without the Participant’s consent,
such substitution may not be offered in a manner which would result in
accelerated or additional tax to the Participant pursuant to section 409A of the
Code.

 

  e.

Cash-out of Awards. Subject to Section 15, at the discretion of the Committee,
an Award may be settled by a cash payment in an amount that the Board shall
determine in its sole discretion is equal to the fair market value of such Award
(which, in the case of an Option or SAR, may be the excess, if any, of the Fair
Market Value of the Common Stock subject to such Award over Grant Price of such
Award).

 

13.

Option Exercise. The Grant Price shall be paid in full at the time of exercise
in cash or, if permitted by the Committee and elected by the optionee, the
optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee shall determine acceptable methods for
Participants who are Employees to tender Common Stock or other Employee Awards.
The Committee may provide for procedures to permit the exercise or purchase of
such Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award. Unless otherwise provided in the applicable Award
Agreement, in the event the Committee allows shares of Restricted Stock to be
tendered as consideration for the exercise of an Option, a number of the shares
issued upon the exercise of the Option, equal to the number of shares of
Restricted Stock used as consideration therefor, shall be subject to the same
restrictions as the Restricted Stock so submitted as well as any additional
restrictions that may be imposed by the Committee. The Committee may also
provide that the option may be exercised by a “net-share settlement” method for
exercising outstanding nonqualified stock options, whereby the exercise price
thereof and/or any minimum required tax withholding thereon are satisfied by
withholding from the delivery of the shares as to which such option is exercised
a number of shares having a fair market value equal to the applicable exercise
price and/or the amount of any minimum required tax withholding, canceling such
withheld number, and delivering the remainder. The Committee may adopt
additional rules and procedures regarding the exercise of Options from time to
time, provided that such rules and procedures are not inconsistent with the
provisions of this Section 13.

An optionee desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained, rounded down to the nearest whole share, by dividing (a) the excess of
the aggregate Fair Market Value of the shares of Common Stock subject to the
Option for which the Option (or portion thereof) is being exercised over the
Grant Price payable in respect of such exercise by (b) the Fair Market Value per
share of Common Stock subject to the Option, and the optionee may retain the
shares of Common Stock the ownership of which is attested.

 

14.

Taxes. The Company or its designated third party administrator shall have the
right to deduct applicable taxes from any Employee Award payment and withhold,
at the time of delivery or vesting of cash or shares of Common Stock under this
Plan, an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the

 

 



--------------------------------------------------------------------------------

 

opinion of the Company to satisfy all obligations for withholding of such taxes.
The Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the
Employee Award with respect to which withholding is required. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.
The Committee may provide for loans, to the extent not otherwise prohibited by
law (including, without limitation, the Sarbanes-Oxley Act of 2002), on either a
short term or demand basis, from the Company to a Participant who is an Employee
to permit the payment of taxes required by law.

 

15.

Amendment, Modification, Suspension, or Termination of the Plan. The Board may
amend, modify, suspend, or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law, except that (i) no amendment or alteration that would adversely affect
the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant and (ii) no
amendment or alteration shall be effective prior to its approval by the
shareholders of the Company to the extent such approval is required by
applicable legal requirements or the applicable requirements of the securities
exchange on which the Company’s Common Stock is listed. Notwithstanding anything
herein to the contrary but subject to the adjustment provisions of Section 17,
without the prior approval of the Company’s shareholders, Options or SARs issued
under the Plan (i) will not be repriced, replaced, or regranted through
cancellation or by decreasing the Grant Price of a previously granted Option or
SAR, and (ii) as to which the Fair Market Value of the Common Stock subject
thereto is less than or equal to the Grant Price thereof may not be substituted
for pursuant to Section 12(d) or cashed out pursuant to Section 9(c) or
Section 12(e).

 

16.

Assignability. Unless otherwise determined by the Committee and provided in an
Award Agreement or the terms of an Award, no Award or any other benefit under
this Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation, or by the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the Code, or the
regulations thereunder. In the event that a beneficiary designation conflicts
with an assignment by will or the laws of descent and distribution, the
beneficiary designation will prevail. The Committee may prescribe and include in
applicable Award Agreements or the terms of the Award other restrictions on
transfer. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Section 16 shall be null and void.

 

17.

Adjustments.

 

  a.

The existence of outstanding Awards shall not affect in any manner the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock), or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

 

  b.

In the event of any subdivision or consolidation of outstanding shares of Common
Stock, declaration of a dividend payable in shares of Common Stock or other
stock split, then (i) the number and kind of shares of Common Stock or other
securities reserved under this Plan and the number of shares of Common Stock
available for issuance pursuant to specific types of Awards as described in
Section 5, (ii) the number and kind of shares of Common Stock or other
securities covered by outstanding Awards, (iii) the Grant Price or other price
in respect of such Awards, (iv) the appropriate Fair Market Value and other
price determinations for such Awards, and (v) to the extent consistent with the
requirements of section 162(m) of the Code, the Stock Based Awards Limitations
shall each be proportionately adjusted by the Board as the Board deems
appropriate, in its sole discretion, to reflect such transaction. In the event
of any other recapitalization or capital reorganization of the Company, any
consolidation or merger of the Company with another corporation or entity, the
adoption by the Company of any plan of exchange affecting Common Stock or any
distribution to holders of Common Stock of securities or property (including
cash dividends that the Board determines are not in the ordinary course of
business but excluding normal cash dividends or dividends payable in Common
Stock), the Board shall make such adjustments as it determines, in its sole
discretion, appropriate to (x) the number and kind of shares of Common Stock or
other securities reserved under this Plan and the number of shares of Common
Stock available for issuance pursuant to specific types of Awards as described
in Section 5 and (y)(i) the number and kind of shares of Common Stock or other
securities covered by Awards, (ii) the Grant Price or other price in respect of
such Awards, (iii) the appropriate Fair Market Value and other price
determinations for such Awards, and (iv) to the extent consistent with the
requirements of section 162(m) of the Code, the Stock Based Awards Limitations
to reflect such transaction. In the event of a corporate merger, consolidation,
acquisition of assets or stock, separation, reorganization, or liquidation, the
Board shall be authorized (x) to assume under the Plan previously issued
compensatory awards, or to substitute new Awards for previously issued
compensatory awards, including Awards, as part of such adjustment; (y) to cancel
Awards that are Options or SARs and give the Participants who are the holders of
such Awards notice and opportunity to exercise for 15 days prior to such
cancellation; or (z) to cancel any such Awards and to deliver to the
Participants cash in an amount that the Board shall determine in its sole
discretion is equal to the fair market value of such Awards on the date of such
event, which in the case of Options or SARs shall be the excess, if any, of the
Fair Market Value of Common Stock on such date over the Grant Price of such
Award. Any adjustment under this Section 17(b) need not be the same for all
Participants.

 

  c.

The Committee may adjust the Performance Goals applicable to any Awards to
reflect any unusual or non-recurring events and other extraordinary items,
impact of charges for restructurings, discontinued operations, and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other the Company’s filings with the Securities and Exchange
Commission, provided that in the case of Performance Goals applicable to any
Qualified Performance Awards, such adjustment does not violate Section 162(m) of
the Code.

 

  d.

Notwithstanding the foregoing: (i) any adjustments made pursuant to Section 17
to Awards that are considered “deferred compensation” within the meaning of
section 409A of the Code shall be made in a manner which is intended to not
result in accelerated or additional tax to a Participant pursuant to section
409A of the Code; (ii) any adjustments made pursuant to Section 17 to Awards
that are not considered “deferred compensation” subject to section 409A of the
Code shall be made in such a manner intended to ensure that after such
adjustment, the Awards either (A) continue not to be subject to section 409A of
the Code or (B) do not result in accelerated or additional tax to a Participant
pursuant to section 409A of the Code; and (iii) in any event, neither the
Committee nor the Board shall have the authority to make any adjustments
pursuant to Section 17 to the extent the existence of such authority would cause
an Award that is not intended to be subject to section 409A of the Code at the
Grant Date to be subject thereto as of the Grant Date.

 

18.

Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the

 

 



--------------------------------------------------------------------------------

 

Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.

 

19.

Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third party administrator retained by the Company to
administer the Plan. The Company shall not be required to segregate any assets
for purposes of this Plan or Awards hereunder, nor shall the Company, a
Subsidiary, the Board, or the Committee be deemed to be a trustee of any benefit
to be granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor a Subsidiary nor the Board nor
the Committee shall be required to give any security or bond for the performance
of any obligation that may be created by this Plan.

 

20.

Right to Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or its Subsidiaries to
terminate any Participant’s employment or other service relationship at any
time, or confer upon any Participant any right to continue in the capacity in
which he or she is employed or otherwise serves the Company or its Subsidiaries.

 

21.

Successors. All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

22.

Governing Law. This Plan and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by mandatory provisions of the Code
or the securities laws of the United States, shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

23.

Section 409A. It is the intention of the Company that Awards granted under the
Plan either (i) shall not be “nonqualified deferred compensation” subject to
section 409A of the Code or (ii) shall meet the requirements of section 409A of
the Code such that no Participant shall be subject to accelerated or additional
tax pursuant to section 409A of the Code in respect thereof, and the Plan and
the terms and conditions of all Awards shall be interpreted accordingly.
Notwithstanding any other provision of the Plan to the contrary, any payments
(whether in cash, shares of Common Stock, or other property) with respect to any
Award that constitutes “nonqualified deferred compensation” subject to section
409A of the Code, to be made upon a Participant’s termination of employment
shall be made no earlier than (A) the first day of the seventh month following
the Participant’s “separation from service” (within the meaning of section 409A
of the Code) and (B) the Participant’s death if at the time of such termination
of employment the Participant is a “specified employee,” within the meaning of
section 409A of the Code (as determined by the Company in accordance with its
uniform policy with respect to all arrangements subject to section 409A of the
Code).

 

24.

Effectiveness and Term. The Plan will be submitted to the shareholders of the
Company for approval at the 2014 annual meeting of the shareholders, and the
effectiveness of the Plan shall be subject to such approval. No Award shall be
made under the Plan 10 years or more after such approval. Notwithstanding
anything herein to the contrary, any and all outstanding awards granted under
the Prior Plans shall continue to be outstanding and shall be subject to the
appropriate terms of the Prior Plan under which such award was granted and as
are in effect as of the date this Plan is effective.

Attachment “A”

“Change of Control”

The following definitions apply to the Change of Control provision in Section 10
of the foregoing Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization, or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

 

  a.

such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

 

  b.

such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement, or understanding (whether or not in writing) or upon the exercise
of conversion rights, exchange rights, other rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

 

  c.

such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

 

 



--------------------------------------------------------------------------------

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting, or to inspect corporate books
and records), or otherwise giving an authorization (within the meaning of
section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall have the meaning set forth in the foregoing Plan.

“Change of Control” shall mean any of the following occurring on or after
May 13, 2014:

 

  a.

any Person (other than an Exempt Person) shall become the Beneficial Owner of
20% or more of the shares of Common Stock then outstanding or 20% or more of the
combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding
solely as a result of (i) any acquisition directly from the Company or (ii) any
acquisition by a Person pursuant to a transaction that complies with clauses
(i), (ii), and (iii) of subsection (c) of this definition;

 

  b.

individuals who, as of May 13, 2014, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to May 13,
2014 whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

  c.

the Company shall consummate a reorganization, merger, statutory share exchange,
consolidation or similar transaction involving the Company or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of the Company then outstanding) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation, or common equity securities of an entity other than a
corporation, resulting from such Business Combination or the combined voting
power of the then outstanding Voting Stock of such corporation or other entity,
and (iii) at least a majority of the members of the board of directors of the
corporation, or the body which is most analogous to the board of directors of a
corporation if not a corporation, resulting from such Business Combination were
members of the Incumbent Board at the time of the initial agreement or initial
action by the Board providing for such Business Combination; or

 

  d.

the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the foregoing Plan.

“Company” shall have the meaning set forth in the foregoing Plan.

“Exchange Act” shall have the meaning set forth in the foregoing Plan.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed or established by the Company for or pursuant to the terms of any such
employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of May 13, 2014 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (i) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

 